Beasley, Judge.
Appeal was taken from a judgment sustaining a traverse to plaintiffs affidavit in garnishment and dismissing the garnishment proceedings.
OCGA § 5-6-35 (a) (4), as amended effective July 1, 1984 (Ga. L. 1984, pp. 599, 601), sets forth that appeals from cases involving garnishment shall be taken by application for discretionary appeal. The instant appeal is therefore subject to dismissal since it was filed on July 5, 1984, and there was no attempt made to comply with the provisions of OCGA § 5-6-35.

Appeal dismissed.


Birdsong, P. J., and Carley, J., concur.

*249Decided January 7, 1985.
Reginald C. Wisenbaker, for appellant.
E. Cameron Hickman, for appellees.